Mr. Justice Baume delivered the opinion of the court. July 29, 1904, Llewellyn Danielson executed a chattel mortgage to appellant upon “one bull, 2 years old,” and certain other personal property to secure the payment of a note for $1300. October 1, 1904, Danielson sold said bull to Harry Knight and on February 2, 1905, appellees purchased said bull at a public sale of Knight’s personal property for $33.25. This is a suit in trover by appellant against appellees to recover the value of the bull. The case was tried by the court without a jury and there was a finding and judgment in favor of appellees. Ho propositions of law were presented to the court upon the trial of the case, and the only question for our determination on this appeal arises upon the facts. A preponderance of the evidence in the case tends to show, and the court was warranted in finding, that appellant expressly consented to the sale of the bull by Danielson to Knight; that appellant knew of the purchase of the bull by Knight and Knight’s subsequent possession of the bull; that appellant made no demand upon Knight for the bull or for its purchase price, and that appellant had notice of the public sale of Knight’s - personal property. Upon this state of facts the trial court could not have done otherwise than find the issues for appellees, and the judgment predicated upon such a finding must be affirmed. Affirmed.